Citation Nr: 0724172	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the shortening of the right 
leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1985 to 
February 1990. 

These matters come to the Board of Veterans' Appeals (Board) 
from the timely appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO denied entitlement to service 
connection for shortening of the right leg and a low back 
disorder secondary to the leg shortening.

In an April 2002 decision, the Board denied service 
connection for shortening of the right leg and a low back 
disorder secondary to the leg shortening.  The Board 
determined that the shortening of the right leg had existed 
prior to service and had not been aggravated by service.  The 
Board also found that a low back disorder had not been 
incurred in service, and was not secondary to a service-
connected disability.  

The veteran appealed the Board's April 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a Joint Motion for Remand by the veteran and 
the Secretary, in a December 2002 order the Court vacated the 
April 2002 Board decision and remanded the appeal to the 
Board for readjudication.

In a June 2003 decision, the Board denied the claims on 
appeal.  The Board determined that a defect in the right 
lower extremity resulting in a leg length discrepancy existed 
prior to, and was not aggravated by service.  In addition, a 
chronic low back disorder was unrelated to an inservice 
disease or injury or a service-connected disorder.  Pursuant 
to a March 2004 Joint Motion for Remand, the Court vacated 
the June 2003 Board decision and remanded the appeal to the 
Board for readjudication.  In October 2004, the Board 
remanded this case.
FINDINGS OF FACT

1.  The veteran had a defect in the right lower extremity 
resulting in a leg length discrepancy prior to entering 
service and it did not worsen during his period of active 
service.

2.  The veteran currently has low back pain; a chronic low 
back disorder is not due to disease or injury during service, 
and is not related to an inservice disease or injury or a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Shortening of the right leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101, 1111, 
1131, 1153 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).

2.  A low back disorder was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in October 2004, March 2005, and July 
2005, cumulatively fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in April 2007.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in March 1999 and 
September 1999.  38 C.F.R. § 3.159(c)(4).  In addition, an 
expert opinion was obtained by VA and the veteran submitted 
his own expert opinion.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Background

The veteran contends that he has shortening of the right leg 
as the result of surgery conducted during service. In the 
alternative, he contends that the shortening of the right leg 
existed prior to service, but was aggravated by in-service 
surgery.  He further claims to have a low back disorder that 
was caused by the leg length discrepancy.  

Medical records from the Northern Michigan Hospital show that 
prior to entering service, the veteran was examined and 
treated for congenital shortening and bowing of the right 
tibia.  An x-ray study of both hips, both legs, and the right 
ankle for that stated purpose in August 1980 revealed an 
abnormality at the junction of the middle and distal thirds 
of the right tibia.  The abnormality measured 2.7 by 2.5 by 
1.5 centimeters in size and was interpreted to be a 
multiloculated bone cyst.  In September 1980, the veteran 
underwent the surgical removal of the bone cyst from the 
right tibia, resulting in the removal of a piece of bone that 
was 3/8th inch by 3/8th inch in size from the medial aspect of 
the tibia.  The contents of the cyst were removed from the 
cavity of the tibia, and the bone was then filled with bone 
chips.

A December 1980 treatment record from the Burns Clinic 
Medical Center shows that the veteran complained of problems 
with his right knee, assessed as tendonitis.  He was doing 
some cross-country skiing, but had not yet returned to full 
activity.  The treating physician recommended that the 
veteran perform exercises to stretch his hamstrings.  An x-
ray study then revealed that the lesion resulting from the 
surgery was about healed, although a small cystic area 
remained.  The veteran was released to resume full activity.  

An additional x-ray study was conducted in April 1981 due to 
a history of a leg length discrepancy.  The report of the x-
ray study indicates that the leg length discrepancy on the 
right had been slightly over-corrected, with the right iliac 
crest being 7 millimeters higher that the left.  Measuring 
the lower extremities from the tip of the medial malleolus to 
the extreme upper cortex of the femoral heads showed the left 
leg to be 4 millimeters shorter than the right.

On July 1985, the veteran underwent an enlistment 
examination.  On his Report of Medical History, the veteran 
reported having or having had swollen or painful joints, 
broken bones, and a cyst.  In explaining those complaints, 
the examining physician found that the veteran had Osgood-
Schlatter's disease in the left knee, and that the veteran 
had undergone the excision of a benign cyst from the lower 
left leg with a bone graft.  On physical examination, the 
physician documented full range of motion in both knees, and 
a scar on the right leg.  An x-ray study of the lower right 
leg (the distal 1/3rd of the right tibia and fibula) was 
requested in conjunction with the examination, but if it was 
performed, a report of the study is not of record nor are any 
x-ray results.

The service medical records show that in February 1986, the 
veteran complained of a throbbing pain in the lower right leg 
of 2 months in duration.  He reported having had a bone tumor 
removed in 1980.  The pain normally occurred after running or 
prolonged standing.  Physical examination revealed tenderness 
to palpation in the right lower extremity, and his complaints 
were attributed to shin splints.  He again complained in 
April 1986 of right lower leg pain, progressively worse since 
December 1985.  He again reported having had surgery for a 
benign tumor in October 1980.  X-rays revealed evidence of an 
old bony density and the prior surgery, but no acute changes.  
On evaluation by an orthopedist, the pain was attributed to a 
questionable stress reaction.

The veteran reported having pain, clicking, and giving way of 
the right knee in March 1987, and having had a tumor removed 
from the tibia in 1980.  Physical examination then showed a 
1/4th inch shortening of the right lower leg, and a 30-degree 
external rotation deformity of the right tibia and fibula.  
An arthrogram of the right knee was negative.  The symptoms 
were attributed to probable symptomatic mal-alignment of the 
lower leg with external rotation and a varus bow.  Medication 
did not sufficiently alleviate the symptoms, and surgery was 
performed in May 1987.

The records pertaining to the May 1987 surgery show that the 
veteran's history was pertinent for a prior curettage and 
bone graft of the distal right tibia due to a bone cyst in 
his early teenage years, with resulting 60-degree external 
mal-rotation of the right lower leg in comparison to the 
orientation of the right knee, 1/2 inch shortening of the right 
lower leg, and medial right knee pain secondary to the 
deformity.  Surgical correction of the deformity was 
performed, with a rotational osteotomy of the right tibia 
with fixation.  According to the operative report, a 
transverse osteotomy was performed one centimeter distal to 
the post-operative changes to the tibia.  The fibula was also 
incised.  The external rotation deformity was corrected by 
rotating the distal fragment of the tibia, and the incision 
fixed with a steel plate.  The final diagnosis following the 
surgery was external rotation deformity, right tibia, 
secondary to benign bone cyst.

There were no complications from the surgery, and the post-
surgical course was uneventful.  The right lower extremity 
was placed in a short leg walking cast until October 1987.  
Multiple x-ray studies following the surgery showed the right 
tibia and fibula to be in good alignment and that the 
osteotomy was well healed.

The veteran reported having fallen down in June 1987, while 
the leg was casted.  The diagnosis was a contusion around the 
cast margin.  In September 1987 the veteran complained of 
increasing pain in the right leg, and was then walking with a 
cane and a slight limp.  Physical examination revealed the 
wound to be well healed, and the alignment to be excellent.  
The physician determined that the osteotomy needed additional 
time to heal.  The veteran was still limping in December 
1987, and examination showed the leg lengths to be equal.  
The physician prescribed physical therapy, to include gait 
training.  The veteran did not appear for the appointments.

The veteran did well until March 1988, when he fell off an 
embankment and sustained a contusion to the right leg at the 
site of the surgery.  He was walking with a marked limp.  He 
complained of pain in the right lower leg, attributed to 
bursitis resulting from the fixation screw.  A treatment 
record dated later in March 1988 shows that the veteran had 
undergone surgery to remove a bone cyst at age 16, and had 
then developed an external rotational deformity.  Surgery was 
then performed to remove the screws and plate from the right 
tibia.  Physical examination in May, August, and November 
1988 disclosed the operation site to be well healed, and the 
veteran was asymptomatic in November 1988.  Following the 
surgery, he had been given a limited profile through November 
1988.

The veteran injured his right knee in May 1989 when riding a 
motorcycle, with pain and locking of the knee.  X-rays showed 
no abnormalities.  The symptoms were assessed as traumatic 
right patellofemoral pain.  He was given exercises to perform 
and an additional limited profile.  The right knee symptoms 
were found to be resolving in July 1989.

In January 1990, the veteran underwent a separation 
examination.  On his Report of Medical History, the veteran 
again reported having or having had swollen or painful 
joints, broken bones, and a cyst.  In commenting on those 
complaints, the examiner indicated that the veteran had a 
history of post-surgical degenerative joint disease in the 
right knee and that the veteran had had a bone cyst of the 
right tibia.  Although the examiner indicated that the 
veteran had a past history of post-surgical degenerative 
joint disease in the right knee, there were no supporting 
clinical or x-ray findings.  Further, the physical 
examination revealed no abnormalities in the right lower 
extremity other than the surgical scars and no such diagnosis 
was made.

Thereafter, the veteran submitted the report of a June 1987 
x-ray study of the right tibia and fibula.  The study was 
conducted while he was on convalescent leave following the 
leg surgery.  In comparison to the December 1980 x-rays, the 
June 1987 x-rays disclosed a recent interval osteotomy of the 
distal fibular and tibial diaphyses.  A plate and six screws 
secured the tibial osteotomy; the tibia and fibula were in 
anatomic alignment.  The non-ossifying fibroma of the distal 
tibia had been removed.

In an April 1996 report, J.M.M., M.D., stated that the 
veteran complained of right leg pain, and reported a 6 month 
history of low back and right hip pain.  He also had a 
history of a tibial rotation osteotomy, and attributed a leg 
length discrepancy to the osteotomy.  He had previously been 
given a lift to wear in his right shoe, but had not used it 
recently.  On physical examination, he walked with a short 
leg gait on the right.  There was a 2.5-centimeter leg length 
discrepancy, right shorter than left.  Dr. M. attributed the 
veteran's complaints to probable sacroiliitis, and stated 
that the leg length discrepancy was more than likely 
exacerbating his back complaints.  A whole-body bone scan in 
April 1996 disclosed a single focus of abnormal activity in 
the proximal left fibula, but no other abnormalities.

An April 1996 private treatment record from an unknown 
provider indicated that the veteran reported having had 5 
surgeries on his right leg, resulting in shortening of the 
right leg.  He complained of mid-back pain, and reported 
having injured his back in a fall several years previously.  
He asserted that his back problems were made worse by a 
chiropractor two years previously.  Physical examination 
revealed moderate spasm in the mid-dorsum area.  Physical 
examination 4 days later showed a significant (greater than 
one inch) shortening of the right leg.  The veteran 
complained of low back and right hip pain in December 1996 
after having lifted a snowmobile.  In March 1997, he reported 
that his back pain was worse.

The veteran initially claimed entitlement to compensation 
benefits in November 1998.  He stated that the shortening of 
the right leg was caused by the inservice surgery, and that 
his low back and right hip problems were due to the 
shortening of the right leg.

In March 1999, the veteran was afforded a VA examination.  At 
that time, the veteran again stated that the one-inch 
shortening of the right leg was due to the in-service 
osteotomy.  He stated that he started having pain in the low 
back and right hip in 1996, with shortening of the right leg.  
The examiner found that the right leg was one inch shorter 
than the left, and that the veteran walked with a limp on the 
right when not using a shoe lift.  Physical examination of 
the low back and right hip, including x-ray studies, showed 
no abnormalities.  The examiner assessed the complaints and 
findings as lower back pain and right hip pain as secondary 
to ligamentous strain.  The examiner found that the 
ligamentous strain was due to the inservice surgery, which 
resulted in shortening of the right leg.  The documents in 
the claims file do not indicate that the examiner was 
provided the claims file for review during the examination.

In an April 1999 statement, his June 1999 notice of 
disagreement, and his July 1999 substantive appeal, the 
veteran reported that following the osteotomy in service his 
right knee pain went away.  He stated that he started to have 
hip and back pain in 1995, at which time he found out that 
his right leg was one inch shorter than the left.  He 
asserted that the shortening of his right leg was caused by 
the surgery in service.  He attributed his back and hip pain 
to not having been given a shoe lift following the inservice 
surgery.

In September 1999, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran again complained of right lower back and right 
hip pain.  He reported having had a bone cyst removed from 
the right tibia at the age of 14 years, following which he 
had no problems and played sports in school.  He developed 
pain in the right knee after having been in service a couple 
of years, when he was advised of a deformity in the right 
leg.  He had an osteotomy performed in 1987.  His right leg 
was then casted for 18-19 months.  In 1995 he again 
experienced pain in the right leg, when he was notified of 
the shortening of the right leg.  Physical examination 
revealed a 5/8th inch shortening of the right leg with 
shortening of the femoral bone, but not the tibia.  There was 
also a varus deformity of the right leg.  An x-ray study of 
the right leg disclosed the healed osteotomy of the distal 
tibia, which was in normal alignment, and no abnormalities 
pertaining to the right knee.  The long x-ray film for leg 
length measurement showed moderate pelvic tilt, with the 
right femur being 2 centimeters shorter than the left, 
resulting in a 2 centimeter shortening of the right leg.  The 
examiner provided diagnoses of chronic low back and right hip 
pain, with no objective evidence of orthopedic pathology, and 
5/8th inch shortening of the right femoral bone.

Based on review of the evidence in the claims file, the 
examiner opined that the shortening of the right lower 
extremity was due to a developmental defect that pre-existed 
service and that the inservice corrective surgery did not 
result in any residual disability or cause any ambulatory 
symptoms.  The examiner concluded that the pre-existing 
developmental abnormality had not been aggravated during 
service.  The examiner also found that the shortening of the 
right lower extremity was due to shortening of the femur and 
not the tibia, where the surgery had been performed.  The 
examiner further found that the bone graft site in the right 
iliac crest did not result in any ambulatory symptoms.

The veteran testified before an RO Hearing Officer in January 
2000.  He denied having had any problems with his right leg 
between the surgery in 1980 and his entrance on active duty, 
or any problems during basic training.  He denied that the 
in-service surgery alleviated any of the pain he was having 
in the right knee.  He was having pain in his low back and 
right hip in 1996, when the shortening of the right leg was 
initially found.  He was then prescribed shoe lifts to 
alleviate his limp.  He stated that he had walked with a limp 
on the right leg since the inservice surgery, which he had 
previously attributed to having worn a cast for so long, but 
that he did not develop any pain in the leg, hip, or back 
until four years later.  He denied having any limp when he 
entered service, because it would have been found during his 
entrance examination or during basic training.

The veteran presented the report of an April 2000 
computerized tomography (CT) scan of the right lower 
extremity that was conducted to investigate a leg length 
discrepancy.  That study showed the length of the left femur 
to be 47.9 centimeters in length, while the right femur was 
47.2 centimeters in length.  The left tibia was 36.8 
centimeters, and the right tibia was 36.2 centimeters.  The 
overall length of the left lower extremity was 84.7 
centimeters, compared to 83.4 centimeters on the right, 
resulting in the right lower extremity being 1.3 centimeters 
shorter than the left.

The veteran also presented testimony before the undersigned 
in November 2000.  In addition to the information previously 
provided, he stated that he did not have an abnormal gait 
while in basic training because it would have been discovered 
by his drill instructor.  He denied having had any surgical 
procedures performed on the right femur, or thighbone.

In view of the conflicting evidence concerning whether the 
veteran's leg length discrepancy was aggravated by service, 
the Board requested an independent medical expert (IME) 
opinion.  In an August 2001 report, the IME, an orthopedic 
surgeon, stated that he had reviewed the veteran's claims 
file.  He noted that the August 1980 x-ray request documented 
that the veteran had a congenital shortening and bowing of 
the right tibia prior to entering service.  He also 
referenced the April 1981 x-rays that showed that the leg 
length discrepancy had been over-corrected, again indicating 
that a leg length discrepancy existed prior to the veteran 
entering service.  The hospital summary pertaining to the in-
service osteotomy showed that the veteran's right leg was 1/2 
inch shorter than the left prior to the surgery.  That degree 
of shortening was also reflected in the April 2000 CT scan 
because the 1.3 centimeters shown in the CT scan was 
approximately the same as one-half inch.  Six millimeters of 
that discrepancy was due to shortening of the right tibia, 
and the remainder was due to shortening of the femur.

The IME noted that although the April 1981 x-ray study 
disclosed that the right lower extremity was 4 millimeters 
shorter than the left, the evidence did not indicate whether 
the veteran had then reached skeletal maturity (he was then 
almost 16 years of age).  He found that the osteotomy 
performed in service would not have resulted in significant 
shortening of the leg, in that the only shortening that would 
occur was due to the width of the saw blade.  He described 
that shortening as trivial, and stated that it would not 
contribute significantly to the pre-existing leg length 
discrepancy.  He found, with a reasonable degree of medical 
certainty, that it was not at least as likely that the 
veteran's current leg length discrepancy was due to the 
corrective orthopedic surgery performed while he was in 
service or was otherwise related to service.

In response to the IME's opinion, the veteran's 
representative provided a medical opinion from C.N.B., M.D., 
a neuroradiologist.  Dr. B. also reviewed the claims file, 
and determined that the veteran had entered service with the 
right leg being 1/4th inch shorter than the left, as shown in 
the March 1987 service medical records.  Measurements taken 
before the May 1987 osteotomy showed the right leg to be 
1/4th to 1/2 inch shorter than the left.  Measurements taken 
after his separation from service showed the right leg to be 
1.3 centimeters to one inch shorter than the left.  Based on 
that evidence, Dr. B. stated that, to a reasonable degree of 
medical certainty, the veteran acquired additional shortening 
of the right leg during service.  He also stated that the leg 
length discrepancy caused the veteran's current right knee, 
right hip, and back problems due to an abnormal gait.

Additional medical records were thereafter received.  In June 
1998, the veteran was seen for right knee and back pain.  The 
veteran's history of the inservice osteotomy was noted.  In 
October 1998, the veteran reported to a VA examiner that he 
underwent leg surgery during service which resulted in a one-
inch shortening and he therefore needed a shoe lift.  
September 1999 x-rays were taken to include a determination 
if there was arthritis.  They revealed healed fractures of 
the distal shafts of the tibia and fibula.  In October 2000, 
it was noted that the veteran currently wore a shoe lift on 
the right leg for shortened leg syndrome.  He had a history 
of osteotomy for bow leg repair.  In June 2005, the veteran 
was provided pain medication for low back pain.  

Subsequent correspondence was received from the veteran and 
his representative in which they maintain that preservice 
right leg disability was aggravated during service.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in- service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

The service entrance examination is negative for any right 
lower extremity abnormality, other than a scar, which was 
apparently not symptomatic and is not at issue at this time.  
The veteran claims service connection for right leg 
shortening, an orthopedic disability.  

The pre-service records show that the veteran had congenital 
shortening and bowing of the right tibia.  X-rays revealed an 
abnormality of the tibia, shown to be a bone cyst.  The 
veteran underwent removal of this bone cyst from the medial 
aspect of the tibia and the cavity which remained was filled 
with bone chips.  The lesion healed with a small cystic area 
remaining.  

Thereafter, April 1981 x-ray showed that the left leg was 
shorter than the right leg.  The IME explained that at the 
time that this x-ray was taken, when the veteran was 16 years 
of age, the report did not indicate that the veteran had then 
reached skeletal maturity.  

Physical examination during service, prior to the May 1987 
surgery, revealed a 1/4th inch to 1/2 inch shortening of the 
right lower leg, and a 30-60 degree external rotation 
deformity of the right tibia and fibula.  The physician 
providing the treatment determined that the pre-service 
benign bone cyst caused the shortening and mal-alignment of 
the right leg.  The treating physician in March 1988 also 
indicated that the external rotational deformity had 
developed as a result of the pre-service bone cyst.  The 
report of the September 1980 surgery is included with the 
veteran's service medical records; therefore indicative that 
the inservice examiners did not rely on a history as provided 
only by the veteran.  Rather, they had a record of the 
preservice surgery.  Further, even if the inservice opinions 
were based on the veteran's reported history of having had 
the bone cyst, because he did, in fact, have the bone cyst, 
the medical opinion is probative.  Reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  The Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this 
case, the history was accurate.  

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998),  In this case, however, 
there was a factual predicate in the record since the veteran 
has submitted treatment records documenting the pre-service 
defect and surgery on the right leg.  In addition, the 
Court's holding in Miller was essentially overruled in Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000), in which the Federal 
Circuit Court of Appeals for the Federal Circuit held that 
contemporaneous evidence of treatment is not required to 
rebut the presumption of soundness.  In Harris, the Federal 
Circuit found that all medically accepted evidence can be 
considered, including a recorded medical history.  This is 
consistent with Coburn.  The medical opinions documented in 
the service medical records are, therefore, probative of the 
etiology of the shortening and rotation defect in the right 
leg.

The VA examiner who conducted the March 1999 examination 
concluded that the shortening of the right leg resulted from 
inservice surgery.  However, there is no reference to any 
preservice medical treatment or diagnosis.  Since the 
examiner did not consider the veteran's pertinent and 
relevant preservice medical history, this examination report 
is of no probative value.  

Dr. M. was provided a history by the veteran and furnished no 
independent medical opinion regarding whether a right leg 
defect preexisted service and/or worsened during service.  He 
limited his opinion to the effect of the leg length 
discrepancy on the veteran's back.  Thus, Dr. M.'s opinion 
has no probative value regarding whether a right leg defect 
preexisted service and/or worsened during service.  

The IME found that the veteran had a congenital defect in the 
right lower extremity that pre-existed his entry into 
service.  Although the IME incorrectly referenced the April 
1981 x-ray study as showing that the right leg was 4 
millimeters shorter than the left, he also noted that that x-
ray study indicated that the previous shortening of the right 
leg had been over-corrected.  He relied on the x-ray study as 
evidence of a leg length discrepancy, and not a specific 
finding that the right leg was then shorter than the left.  
He also noted that the leg length discrepancy shown in April 
1981 did not reflect whether the veteran had reached skeletal 
maturity, or was still growing.  In addition, Dr. B. 
acknowledged that a leg length discrepancy pre-existed the 
veteran's entry on active duty.  He found that it was clear 
from review of the medical evidence that the veteran entered 
service with a leg length discrepancy, as shown in the 
medical records pre-dating the May 1987 osteotomy.  The 
examiner who conducted the September 1999 examination also 
concluded that the veteran had a preexisting right leg 
defect.  

Thus, conversely to the March 1999 examiner, the inservice 
medical records considered the preservice history and the 
examiner who conducted the September 1999 examination, the 
IME, and Dr. B. all considered the preservice medical history 
and their opinions were based on a review of the claims file.  
Thus, these opinions are more probative than the opinion of 
the March 1999 examiner, which, as noted, is not probative 
due to the fact that the examiner did not base the opinion on 
a complete medical history.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In sum, the service medical records as well as the probative 
post-service medical records establish that the veteran had a 
defect of the right lower extremity prior to service.  

The veteran has asserted that his right leg was not shorter 
than his left leg when he entered service.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Although 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In this case, the veteran is competent to report that one of 
his legs does or does not feel shorter or look shorter than 
the other leg.  He is also credible to report such 
information.  However, the veteran is not competent to report 
whether he had reached his skeletal maturity as this is not a 
simple medical assessment.  Further, the veteran testified 
that he was not aware that he had a leg length discrepancy 
until he sought treatment for back pain in 1995, so it is 
apparent that the existence of a leg length discrepancy in 
this case was not subject to lay observation and not within 
the veteran's competency in this case.  Further, a 
layperson's account does not constitute the type of evidence 
that would serve as the basis for a finding that a condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466 
(1995).  The Board finds, therefore, that the veteran's 
assertions are not competent and therefore not probative of 
whether the lower extremity defect pre-existed service.  

As noted, a veteran is presumed to have entered service in 
sound medical condition. This presumption attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).

At the time of entry, there is a presumption that the veteran 
entered in sound health.  Here, there is no evidence at entry 
of any defect, infirmity, or disorder with regard to any 
orthopedic disability of the right lower extremity (other 
than an asymptomatic scar) on objective examination.  The 
musculoskeletal examination was normal.  Although an x-ray 
was apparently requested of the right lower extremity, it is 
not of record.  Because there were no pertinent objective 
findings on the entrance examination, the veteran is entitled 
to the presumption of soundness.

Because the veteran is entitled to the presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153; Wagner at 1089.

In this case, the service medical records recorded a history 
of a preservice right lower extremity defect, treatment, and 
surgery.  The veteran had congenital shortening and bowing of 
the right tibia.  There was an abnormality at the junction of 
the middle and distal thirds of the right tibia, which was 
determined to be a multiloculated bone cyst.  The veteran 
underwent the surgical removal of the bone cyst from the 
right tibia.  There is no question that the veteran had 
surgery on his right lower extremity prior to service.  There 
was leg length discrepancy prior to service.  

The Board finds that the probative evidence of record (the 
service medical records and opinions contained therein, the 
September 1999 VA medical opinion, the IME opinion, and Dr. 
B.'s opinion) constitutes clear and unmistakable evidence 
that a right lower extremity defect existed prior to service 
entrance as the veteran clearly had preservice surgery to 
remove a bone cyst and had leg length discrepancy.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
defect preexisted service.  Second, there must be clear and 
unmistakable evidence that this defect was not aggravated 
during service.  If both prongs are not met, the presumption 
of soundness at entry is not rebutted.

The service medical records indicate that the veteran began 
experiencing symptoms in the right lower leg in December 
1985, about 2 months after he entered service.  Physical 
examination in March 1987 showed 1/4th inch shortening of the 
right lower extremity, in comparison to the left.  Physical 
examination in May 1987 disclosed 1/2 inch shortening.  The 
right leg was, therefore, shorter than the left leg prior to 
any surgery being performed on the right leg during service.  
Physical examination in December 1987 showed the leg lengths 
to be equal.  The May 1987 surgery resulted in straightening 
of the right leg.  No residual disability due to that surgery 
was shown in the service medical records.  Although the 
veteran fell in March 1988, his complaints associated with 
that fall were alleviated by the surgical removal of the 
hardware from the right leg (the plate and screws).  The 
veteran also injured his right knee in May 1989.  However, no 
residual or chronic disability resulted from that injury as 
no sequelae was shown.  In fact, physical examination at 
discharge in January 1990 showed that the veteran no 
orthopedic abnormalities in the right lower extremity.  
Although the examiner who recorded the Report of Medical 
History noted a history of post-surgical degenerative joint 
disease in the right knee, there was no supporting x-ray 
evidence and no current residuals were shown as the physical 
examination was normal.  

There is no further documentation of the comparable lengths 
of the lower extremities until April 1996, 6 years after the 
veteran separated from service, at which time Dr. M. 
determined that the right leg was 2.5 centimeters, or one 
inch, shorter than the left leg.  The veteran did not report 
having any symptoms attributable to a leg length discrepancy, 
including pain in the leg, back, or hip, until 1995.

Although Dr. M. documented the shortening of the right leg, 
he did not provide any cause or etiology for the abnormality.  
As noted, he did not opine as to whether a right leg defect 
preexisted service and/or worsened during service.  Thus, the 
opinion is not probative on that point.

The veteran was examined by VA in March 1999; however, as 
previously indicated, that opinion is not probative as it was 
not based on a complete medical history.  

The VA examiner in September 1999 found that the leg length 
discrepancy had not been aggravated during service because 
the shortening of the right leg documented in September 1999 
x-rays showed the shortening to be in the femur, not the 
lower leg where the osteotomy was performed.  The examiner 
also found that the in-service surgery had not resulted in 
any residual disability.  Because that opinion was based on 
review of the evidence in the claims file, and not the 
veteran's reported history, it is highly probative.  See 
Owens, 7 Vet. App. at 433. The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

There are two other probative medical opinions of record, the 
IME opinion and Dr. B.'s opinion.  In reviewing their 
qualification, the IME is an Associate Professor at a major 
University School of Medicine.  He practices orthopedic and 
reconstructive surgery.  Dr. B. is a neuroradiologist, 
Associate Professor of Radiology and Nuclear Medicine, 
Uniformed Services University of the Health Sciences.  

Both of these physicians are competent to provide an opinion.  
As their opinions are based on the record, they are both 
probative.  As set forth below, the Board must consider which 
expert opinion is more probative.  

Based on review of the evidence in the claims file, the IME 
concluded that the in-service rotational re-alignment of the 
tibia and fibula could not have resulted in any additional 
shortening of the right leg, other than the trivial amount 
due to the thickness of the saw blade used to cut the bone.  
He also noted that the April 2000 CT scan reflected the same 
leg length discrepancy found prior to the surgery in 
May 1987, that being 1/2 inch or 1.3 centimeters.  Because that 
opinion was provided by an orthopedic and reconstructive 
surgeon, was based on review of the medical evidence of 
record, and was supported by logical reasoning, the Board 
finds that the opinion is highly probative.  In addition, the 
September 1999 VA examiner's opinion supports this opinion.  

Conversely, Dr. B. concluded that the pre-existing leg length 
discrepancy was aggravated by service.  He based that 
opinion, however, on the conclusion that the veteran had 
entered service with 1/4th inch shortening of the right leg, 
and that while in service, he developed a limp, degenerative 
joint disease of the right knee, and right knee pain.  
Although the veteran had a limp following the May 1987 
surgery, no gait abnormalities were documented after the 
hardware was surgically removed from the leg in March 1988.  
The veteran also testified that he had a limp since the May 
1987 surgery, but that assertion is not supported by the 
contemporaneous records, which show no abnormalities after 
March 1988.  Contemporaneous evidence has greater probative 
value than history as reported by the veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  In addition, evidence of 
the veteran having been asymptomatic on entering service, and 
later developing symptoms of the pre-existing disorder, does 
not constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

If the disorder becomes worse during service and then 
improves due to in- service treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).

The reference to degenerative joint disease of the right knee 
during the separation examination was apparently based on the 
veteran's subjective complaint inasmuch as the x-ray study in 
May 1989 did not show any degenerative changes in the right 
knee.  No additional x-rays were conducted during the 
separation examination.  The examiner in September 1989 
expressly found no evidence of arthritis in the knee, and 
none of the remaining medical records documents such a 
finding.  The right knee pain that the veteran experienced in 
service was alleviated by the May 1987 surgery, based on his 
own report, and cannot be considered in finding whether the 
pre-existing disorder was aggravated during service.  See 
generally Verdon v. Brown, 8 Vet. App. 529 (1996).

Dr. B. also based his opinion on the finding that prior to 
the May 1987 osteotomy, the right leg was 1/4th to 1/2 half 
inch shorter than the left leg, but that in April 1996, the 
right leg was found to be 1/2 inch (1.3 centimeters) to one 
inch shorter.  Although he stated that "to a reasonable 
degree of medical certainty" the increase in the leg length 
discrepancy occurred during service, he did not (1) provide 
any medical analysis of the surgical procedures performed 
during service; (2) account for the difference in the lengths 
of the femurs, which were not operated on in service; 
(3) consider whether the veteran had reached mature skeletal 
growth when he entered service; (4) account for the absence 
of any leg length discrepancy in December 1987; (5) 
articulate any reason why the increase occurred during rather 
than after service; or otherwise provide any rationale for 
his conclusion.  The failure of the physician to provide a 
basis for his or her opinion goes to the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Thus, the probative value of Dr. 
B.'s opinion is diminished.  

In addition, as a neuroradiologist, Dr. B. is not specialized 
in orthopedic surgery, as contrasted to the IME, who is such 
a specialist.  The IME rendered a medical opinion within his 
specialized field of medical expertise.  Thus, the IME's 
opinion is not only thorough and based on a complete review 
of the record, but it reflects specialized medical expertise 
in the area of orthopedic surgery.  As such, the Board finds 
this opinion is more probative than Dr. B.'s opinion.

Dr. B. found the IME's opinion deficient because the IME did 
not address the limp that the veteran demonstrated in 
service.  As previously stated, no abnormalities were shown 
following the March 1988 removal of the hardware, and the 
development of symptoms does not constitute aggravation.  
Davis, 276 F.3d at 1345.  He also interpreted the IME's 
reference to a "trivial" increase in the shortening of the 
leg as referring to the 2.5-centimeter discrepancy shown in 
April 1996, or the 1.3-centimeter discrepancy shown in April 
2000.  The IME was not referring to the additional shortening 
of the leg documented after the veteran's separation from 
service; the IME described as "trivial" any shortening of 
the bone due to the osteotomy, which was limited to the width 
of the bone saw.

Dr. B. also relied on the veteran having had documented back 
pain during service.  In summarizing the evidence, however, 
the only documented back pain referenced by Dr. B. occurred 
in 1984, prior to the veteran's entry on active duty.  The 
Board finds no contemporaneous evidence of any complaints or 
clinical findings pertaining to a low back disorder during 
service.  The veteran has claimed entitlement to service 
connection a the low back disability as secondary to the 
shortening of the right leg.  The IME was not required to 
provide an opinion on the etiology of the low back complaints 
documented in 1996, because he did not find that shortening 
of the right leg had been aggravated by service.

For the reasons discussed, the Board finds that the opinions 
of the VA examiner who conducted the September 1999 
examination and the IME are more probative than the opinions 
of the examiner who conducted the March 1999 examination and 
Dr. B.'s opinion, and therefore the most probative evidence 
of record.  The most probative evidence of record establishes 
that there was no increase in the underlying defect resulting 
in shortening of the right leg during active service.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  

The Board finds that there is clear and unmistakable evidence 
demonstrating that the veteran's preexisting right lower 
extremity defect was not aggravated by service.  The 
preservice right lower extremity defect did not undergo an 
increase in severity during service.  Accordingly, because 
there is clear and unmistakable evidence that the right lower 
extremity defect preexisted service and clear and 
unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  See 
Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting right lower 
extremity defect was aggravated in service, the Board finds 
that the probative evidence establishes that there was no 
worsening during service.  The Board relies on the evidence 
as outlined above to support this determination.  Further, 
since there is clear and unmistakable evidence that pre-
existing right lower extremity defect which resulted in 
shortening of the right leg was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the veteran's right lower extremity defect was 
not aggravated by service in order to rebut the presumption 
of soundness.  VA's General Counsel has held that such a 
finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for shortening of the right leg.  


The Low Back Disorder

The veteran has also claimed entitlement to service 
connection for a low back disorder.  As previously stated, 
the service medical records are silent for any complaints or 
clinical findings related to a back disorder, and the veteran 
does not claim otherwise.  After service, the veteran has 
been diagnosed as having low back pain.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, in order for a veteran to qualify for 
compensation under those statutes, the veteran must prove the 
existence of disability and that a disability has resulted 
from a disease or injury that occurred in the line of duty.  
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). Stated differently, a claim fails if there is an 
absence of disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Clyburn v 
West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 
compensable in the absence of proof of an in- service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez-Benitez, supra.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an inservice disease or 
injury.  Id.

In this case, there is no diagnosis beyond low back pain.  
The board further notes that the low back symptoms are 
secondary to the shortening of the right leg. Secondary 
service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Additionally, when aggravation of 
a nonservice-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

Because the Board has determined that service connection for 
shortening of the right leg is not warranted, there is no 
basis for awarding service connection for a low back disorder 
on a secondary basis.  Thus, service connection is not 
warranted for a low back disorder.  The preponderance of the 
evidence is against the claim.


Conclusion

In reaching the decisions above, the Board has considered the 
doctrine of resolving reasonable doubt in the veteran's 
favor.  Because the preponderance of the evidence is against 
the veteran's claims, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for shortening 
of the right leg is denied.

The claim of entitlement to service connection for a low back 
disorder is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


